 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   DARRIN DUHAMEL,                                        Case No. 2:17-CV-002858-GMN-EJY
 5                 Plaintiff,
                                                                             ORDER
 6          v.
 7   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
 8
                   Defendant.
 9

10          Before the Court is Plaintiff’s [Third] request for extension of time to respond to Amended
11   Report and Recommendation.
12          IT IS HEREBY ORDERED that Plaintiff’s Motion (ECF No. 73) is GRANTED and Plaintiff
13   shall have through and including October 28, 2019 to file a response.
14          IT IS FURTHER ORDERED that no further extensions shall be granted.
15

16          DATED: October 21, 2019
17

18
19
                                                 ELAYNA J. YOUCHAH
20                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     1
